571 N.W.2d 789 (1998)
253 Neb. 727
STATE of Nebraska, Appellee,
v.
Pamela A. FIEDLER, Appellant.
No. S-96-079.
Supreme Court of Nebraska.
January 9, 1998.
Robert W. Kortus and Julie A. Frank, of Frank & Gryva, P.C., Omaha, for appellant.
Connor L. Reuter, Assistant Lincoln City Attorney, for appellee.
Herbert M. Fitle, Omaha City Attorney, and Martin J. Conboy III, Omaha City Prosecutor, and J. Michael Tesar for amicus curiae City of Omaha.
WHITE, C.J., and CAPORALE, WRIGHT, CONNOLLY, GERRARD, and McCORMACK, JJ.
PER CURIAM.
The decision of the Nebraska Court of Appeals State v. Fiedler, 5 Neb.App. 629, 562 N.W.2d 380 (1997), is affirmed by an equally divided court.
AFFIRMED.
STEPHAN, J., not participating.